Check Details - chase.com                                    https://secure01b.chase.com/web/auth/dashboard#/dashboard/overviewA...
                            Case 1:15-cv-06049-JSR Document 168-12 Filed 04/03/20 Page 1 of 2




1 of 2                                                                                                           4/3/2020, 1:52 PM
Check Details - chase.com                                    https://secure01b.chase.com/web/auth/dashboard#/dashboard/overviewA...
                            Case 1:15-cv-06049-JSR Document 168-12 Filed 04/03/20 Page 2 of 2




2 of 2                                                                                                           4/3/2020, 1:52 PM
